Exhibit 10(a)

LOAN AGREEMENT

LOAN AGREEMENT (“Agreement”) dated as of February 27, 2006 by and between NHSA
JPS LLC, a Delaware limited liability company (“NHSA JPS”), and THE FIRST
AMERICAN CORPORATION, a California corporation (“Lender”).

RECITALS

WHEREAS, NHSA JPS and Lender wish to explore approaches to improving access to
fair credit opportunity for emerging markets borrowers;

Whereas, Lender has established a project to explore an alternative method of
credit scoring for credit worthy emerging markets borrowers potentially to
assist such borrower’s in obtaining prime grade loans with prime grade pricing
(the “Anthem Project”);

WHEREAS, NHSA JPS and Lender have determined that the Anthem Project of Lender
has the potential to play a significant role in helping to bring credit worthy
emerging markets borrowers into prime grade loans with prime grade pricing;

WHEREAS, NHSA JPS is willing to assist Lender in connection with the Anthem
Project by working to create two separate $100 million loan pools which would
utilize the methodology of the Anthem Project (collectively, the “Anthem Loan
Pools”) and also providing Lender access to data from certain historical loan
pools created by NHSA JPS over the past ten (10) years;

WHEREAS, NHSA JPS and Lender intend to cooperate with one another in furtherance
of the Anthem Project by making every good faith effort to institute the
practices and programs outlined on the Description of Initiatives outlined on
Exhibit B attached hereto in furtherance of those objectives, including, but not
limited to building the Anthem Loan Pools, utilizing NHSA JPS warehouse lines of
credit where appropriate in furtherance of such goals and negotiating mortgage
insurance rates in support of the Anthem Loan Pools;

WHEREAS, Lender is willing to make a loan of Seven Million Five Hundred Thousand
and No/100 Dollars ($7,500,000.00) to NHSA JPS on the terms and conditions set
forth in this Agreement in support of the Anthem Project.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, NHSA JPS and Lender agree as follows:

 

Section 1. DEFINITIONS

1.1 Defined Terms. All terms defined in this Agreement shall have the defined
meanings when used herein or in any note, certificate, report or other document
made or delivered pursuant to this Agreement, unless the context otherwise
requires. The following terms shall have the following meanings.

‘Advance’ and ‘Advances’ means those amounts advanced from time to time under
the Loan from Lender to NHSA JPS for the purposes and uses specified in this
Agreement.



--------------------------------------------------------------------------------

‘Affiliate’ means any person, firm, corporation, partnership, joint venture,
trust or entity which is controlled by or is under common control by or with the
applicable person or any person, corporation, joint venture, partner, joint
venturer, entity, shareholder, officer or director of such person. For the
purposes of this definition, “control” and the correlative meaning of the terms
“controlled by” and “under common control by or with” shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of the Affiliate through the ownership of an interest in
the Affiliate.

‘Agreement’ means this Loan Agreement as originally executed and as the same may
from time to time be amended or supplemented in a writing executed by both
parties.

‘Anthem Loan Pools’ has the meaning set forth in the recitals to this Agreement.

‘Anthem Project’ has the meaning set forth in the recitals to this Agreement.

‘Business Day’ means any day other than a Saturday, Sunday, or holiday on which
Lenders in the State of California are authorized by law to close.

‘Collateral Trust Agreement’ means the Collateral Trust Agreement of even date
herewith, as originally executed and as the same may from time to time be
amended or supplemented in a writing executed by the parties thereto.

‘Description of Initiatives’ shall mean those programs and initiatives outlined
on Exhibit B attached hereto

‘Event of Default’ means any event described in Section 8.1 hereof.

‘Interest Rate’ means an interest rate of two percent (2%) per annum.

‘Loan’ means the loan from Lender to NHSA JPS made pursuant to this Agreement.

‘Loan Loss Reserve Accounts’ means those accounts established in support of the
Anthem Project and the Anthem Loan Pools and into which proceeds of the Loan are
deposited from time to time.

‘Loan Losses’ for each delinquent Anthem Project loan means net losses covered
and paid from Loan Loss Reserve Accounts after application of Standard
Collection Procedures, including the exhaustion and application of any private
mortgage insurance (PMI) for such delinquent Anthem Project loan and any
proceeds actually received by NHSA JPS or its Affiliate from any disposition of
the Anthem Project loan or the property to which such loan applies.

‘Loss Notice’ has the meaning set forth in Section 2.2 B.

‘Maturity Date’ means February 27, 2016.

‘Note’ means the NHSA JPS’s promissory note(s) issued to Lender pursuant to
Section 2.2 hereof.

‘Person’ means a corporation, association, partnership, trust, organization,
business, individual or government or governmental agency or political
subdivision thereof.

 

2



--------------------------------------------------------------------------------

‘Standard Collection Procedures’ means the standard collection procedures and
guidelines of Neighborhood Housing Services of America, a California non-profit
corporation (“NHSA”), used in connection with any loan in the Anthem Loan Pools
that becomes delinquent. Such Standard Collection Procedures shall include NHSA
JPS and its applicable Affiliate using their diligent efforts to collect on the
delinquent loan prior to using any Loan Funds in the Loan Loss Reserve Account
for such loan.

‘Trustee’ shall mean the Trustee appointed pursuant to the Collateral Trust
Agreement.

 

Section 2. AMOUNT AND TERMS OF CREDIT

2.1 Loan. Subject to the terms and conditions of this Agreement, Lender agrees
to make a Loan to NHSA JPS in the maximum principal amount of SEVEN MILLION FIVE
HUNDRED THOUSAND AND NO/100 DOLLARS ($7,500,000.00).

2.2 Note.

A. The obligation of NHSA JPS to repay the Loan shall be evidenced by that
certain promissory note of even date herewith in the principal amount of SEVEN
MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($7,500,000.00) by NHSA JPS as
“Maker” to the order of Lender as “Payee”, payable as set forth herein, all
amounts outstanding (including accrued interest and principal remaining
outstanding) becoming finally due and payable on the Maturity Date if not paid
before (the “Note”). The outstanding principal balance of the Note at any time
shall be the total amount of (a) all Advances made thereunder by Lender as
“Payee” less (b) the amount of any principal payments made thereon by or for
NHSA JPS as “Maker” (the outstanding principal balance of this Note being
prepayable by Payee at any time without premium or penalty) less (c) the amount
of Loan Losses (determined in accordance with clause (B) below and after taking
into consideration any proceeds actually received by NHSA JPS from mortgage
insurance or other disposition of the loans or the properties to which such Loan
Losses apply) suffered by NHSA JPS on loans from the Anthem Loan Pools.

B. NHSA JPS shall service all Anthem Project loans and follow the Standard
Collection Procedures in connection with any loan in the Anthem Loan Pools that
becomes delinquent. Upon completion of foreclosure of a delinquent loan, NHSA
JPS shall determine the amount of any Loan Losses and send a notice of the Loan
Losses (the “Loss Notice”) to Lender. Upon receipt of a Loss Notice from NHSA
JPS, the then outstanding principal balance of the Note shall automatically be
reduced by an amount equal to the amount of the Loan Loss.

2.3 Interest, Payment of Principal.

A. Interest Rate. The outstanding balance under the Note shall bear interest at
a rate of two percent (2%) per annum.

B. Accrual and Payment of Interest.

1. Interest shall be due and payable on the first (1st) day of each quarter
(January, April, July and October), commencing April 1, 2006, on the principal
balance of the Note outstanding from time to time and shall cease to accrue on
the amount of principal repaid or any Loan Losses applied to the Note. On the
Maturity Date of the Note or earlier as set forth herein for an Event of
Default, all principal and interest remaining unpaid shall be due and payable.

 

3



--------------------------------------------------------------------------------

2. All interest shall be calculated on the basis of a year containing 360 days
and shall accrue for the actual number of days on which principal is outstanding
under the Note.

2.4 Disbursement of Loan. Lender shall disburse FIVE MILLION AND NO/100 DOLLARS
($5,000,000.00) on the date hereof (the “First Advance”) and TWO MILLION FIVE
HUNDRED THOUSAND AND NO/100 DOLLARS ($2,500,000.00) upon written request to
Lender on or after April 1, 2006 (the “Second Advance” and, each, an “Advance”).
Each Advance shall be made into a pre-designated funding account maintained by
NHSA JPS or directly to NHSA JPS in accordance with the provisions of
Section 2.5, below.

2.5 Use of Proceeds. The proceeds of the Loan shall be used as follows:

A. With respect to the First Advance,

(i) Two Million Five Hundred Thousand and No/100 Dollars ($2,500,000.00) shall
be disbursed on behalf of NHSA JPS to a Loan Loss Reserve Account with the
Trustee to cover Loan Losses solely in support of the Anthem Loan Pools, as more
particularly described in the Collateral Trust Agreement. In accordance with the
terms of the Collateral Trust Agreement such proceeds may be invested by NHSA
JPS in Qualified Investments, as defined in the Collateral Trust Agreement until
utilized for the purposes set forth therein. Any portion of such Loan proceeds
not utilized to cover Loan Losses and remaining in the Loan Loss Reserve Account
upon the Maturity Date of the Loan shall be utilized to repay the then
outstanding principal balance of and accrued interest owing on the Loan;

(ii) Two Million and No/100 Dollars ($2,000,000.00) directly to NHSA JPS or its
Affiliate for working capital to carry out the obligations of NHSA JPS for the
Anthem Project hereunder (the “Working Capital Advance”); provided, however,
that NHSA JPS shall cause to be repaid the principal balance of the Working
Capital Advance on or before November 30, 2007. NHSA JPS or its Affiliates
currently have restricted funds in an amount equal to the Working Capital
Advance, and NHSA JPS further covenants and agrees that such funds will become
unrestricted on or after January 1, 2007 and once so unrestricted, such funds
shall be set aside and not encumbered or pledged (other than for the repayment
of the Working Capital Advance) and shall be made available to NHSA JPS to repay
the Working Capital Advance. Notwithstanding the foregoing, upon repayment of
the Working Capital Advance, if the Loan Loss Reserve Accounts have been
depleted in accordance herewith, NHSA JPS shall have the right to re-borrow
under the terms of the Note the amount so repaid on account of the Working
Capital Advance and to deposit such funds so re-borrowed in the Loan Loss
Reserve Account and utilized in the same manner as the funds described in
Section 2.5A(i), above through the Maturity Date.

(iii) Five Hundred Thousand and No/100 Dollars ($500,000.00) shall be disbursed
to NHSA JPS to be used for mortgage insurance co-insurance pools for credit
enhancement as required in accordance with the applicable mortgage insurance
agreement in connection with the Anthem Project; provided, however, that any
remaining funds at the end of the respective mortgage insurance co-insurance
contract periods shall be repaid to First American, and NHSA JPS shall have the
right to re-borrow under the terms of the Note the amount so repaid under this
paragraph and to deposit such funds so re-borrowed in the Loan Loss Reserve
Account to be utilized in the same manner as funds specified in Section 2.5A(i),
above through the Maturity Date.

 

4



--------------------------------------------------------------------------------

B. The Second Advance shall be disbursed on behalf of NHSA JPS to the Loan Loss
Reserve Account to be utilized in the manner as the funds provided in
Section 2.5A(i), above.

2.6 Holiday Payments. If any payment to be made by NHSA JPS hereunder or under
the Note shall become due on a day other than a Business Day, such payment shall
be made on the next succeeding Business Day and such extension of time shall be
included in computing any interest in respect of such payment.

 

Section 3. CONDITIONS OF LENDING

3.1 Conditions Precedent to Advances. Lender shall not be obligated to lend to
NHSA JPS under this Agreement unless the following conditions precedent have
been satisfied:

A. NHSA JPS shall comply, and shall have complied, with all of the covenants,
representations and warranties under this Agreement, the Note, the Collateral
Trust Agreement and any other agreement executed in favor of Lender in
connection therewith and no Event of Default shall have occurred thereunder and
be continuing.

B. NHSA JPS shall have validly executed and delivered to Lender the following:

 

  1. This Agreement duly executed;

 

  2. The Note duly executed;

 

  3. The Collateral Trust Agreement duly executed; and

 

  4. A certificate of any officer of the sole member of NHSA JPS or any
authorized signatory of NHSA JPS certifying (i) the organizational documents of
NHSA JPS; (ii) the due adoption and validity of a corporate resolution of the
sole member of NHSA JPS authorizing the execution of this Agreement, the Note,
and any and all other documents related to this Agreement on behalf of NHSA JPS;
and (iii) a specimen signature of the individual duly authorized to execute this
Agreement, the Note and any and all other documents relating to this Agreement
on behalf of NHSA JPS.

3.2 Conditions Precedent to Subsequent Advances. The obligation of Lender to
make each Advance hereunder is subject to the following conditions:

A. NHSA JPS shall comply, and shall have complied, with all of the covenants,
representations and warranties under this Agreement, the Note, the Collateral
Trust Agreement and any other agreement executed in favor of Lender in
connection therewith and no Event of Default shall have occurred thereunder and
be continuing.

 

Section 4. NHSA JPS’S REPRESENTATIONS AND WARRANTIES

NHSA JPS makes the following representations and warranties which shall be
deemed to be continuing representations and warranties so long as any credit
hereunder shall be available and until payment in full of the Note:

 

5



--------------------------------------------------------------------------------

4.1 Existence and Rights. NHSA JPS is a limited liability company duly organized
and validly existing in good standing under the laws of the State of Delaware
without limit as to the duration of its existence; NHSA JPS has the limited
liability company power and authority to own its property and to carry on its
business as now conducted and is duly qualified and in good standing in each
State in which the character of its business makes such qualification necessary;
NHSA JPS has the limited liability company power and authority to enter into and
perform its obligations under this Agreement and to issue the Note as herein
provided; and NHSA JPS’s chief executive office is located in the State of
California.

4.2 Loan Documentation Authorized. The execution, delivery and performance of
this Agreement, the Note and the Collateral Trust Agreement are duly authorized
by NHSA JPS, do not require the consent or approval of any governmental body or
other regulatory authority and are not in contravention of or conflict with any
law or regulation or any term or provision of its organizational documents; and
this Agreement and the Collateral Trust Agreement are, and the Note when
delivered for value received will be, the valid, binding and legally enforceable
obligations of NHSA JPS in accordance with their terms.

4.3 No Conflict. The execution, delivery and performance of this Agreement and
of the Note will not breach or constitute a default under any agreement,
indenture, undertaking or other instrument to which NHSA JPS is a party or by
which it or any of its property may be bound or affected, and, other than in
favor of Lender, such execution, delivery and performance will not result in the
creation or imposition of (or the obligation to create or impose) any lien,
charge or encumbrance on, or security interest in, any of its property pursuant
to the provisions of any of the foregoing.

4.4 Litigation. There is no litigation or other proceeding pending or, to the
knowledge of NHSA JPS, threatened in writing against or affecting it or its
properties which, if determined adversely to NHSA JPS, would have a materially
adverse effect on the financial condition, properties or operations of NHSA JPS,
and it is not in default with respect to any order, writ, injunction, decree or
demand of any court or other governmental or regulatory authority.

4.5 Regulations G, T, & U. Neither NHSA JPS nor any Affiliate is engaged
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any margin stock (as defined
within Regulations G, T, & U of the Board of Governors of the Federal Reserve
System), and not more than twenty-five percent (25%) of the value of the NHSA
JPS’s assets and other property consists of such margin stock.

4.6 Other Regulations. Neither NHSA JPS nor any Affiliate thereof is subject to
any statute or regulation restricting the ability of NHSA JPS or any Affiliate
thereof to incur indebtedness or encumber its respective properties.

 

Section 5. LENDER’S REPRESENTATIONS

5.1 Non-reliance. Lender is not relying on or looking to any capital stock or
other security (as defined in Regulation U of the Board of Governors of the
Federal Reserve System) now or hereafter owned by NHSA JPS for the repayment of
the Loan.

5.2 Investment Intent. Lender is making the Loan and receiving the Note for its
own account.

 

6



--------------------------------------------------------------------------------

5.3 Good Standing. Lender is a corporation, duly organized, validly existing and
in good standing under the laws of the State of California. Lender has the power
and authority to own assets and properties, to carry on its activities as now
conducted, and to deliver and perform this Agreement.

5.4 Delivery Authorized. The execution, delivery and performance by Lender of
this Agreement and disbursement of each Advance hereunder, is duly authorized by
all requisite corporate action. On execution and delivery by Lender, this
Agreement will constitute the legal, valid and binding obligation of Lender,
enforceable in accordance with its terms.

5.5 Transfers. Lender may not sell, assign, transfer, negotiate, grant a
participation in, or otherwise dispose of to any person or entity, all or a part
of the Note outstanding or any interest therein without the prior written
consent of NHSA JPS, which consent shall not be unreasonably withheld or
delayed.

 

Section 6. NHSA JPS’S AFFIRMATIVE COVENANTS

NHSA JPS covenants and agrees that, so long as any credit hereunder shall be
available and until payment in full of the Note, unless Lender shall otherwise
consent in writing, NHSA JPS shall do or cause to be done all of the following:

6.1 Limited Liability Company Rights and Facilities. Maintain and preserve its
existence and all rights, privileges, franchises and other authority adequate
for the conduct of its business; maintain its properties, equipment and
facilities in good order and repair; conduct its business in an orderly manner
without voluntary interruption; and maintain its chief executive office in the
State of California.

6.2 Insurance. Maintain insurance with responsible insurance carriers against
such risks and in such amounts as is customarily carried by similar businesses,
including, without limitation, errors and omissions, fire, public liability,
property damage, workers’ compensation and interruption of business insurance.

6.3 Taxes and Other Liabilities. Pay and discharge, before the same become
delinquent and before penalties accrue thereon, all taxes, assessments and
governmental charges upon or against it or any of its properties, and all its
other liabilities at any time existing, except to the extent and so long as:

A. The same are being contested in good faith and by appropriate proceedings in
such manner as not to cause any materially adverse effect upon its financial
condition or the loss of any rights of redemption from any sale thereunder; and

B. It shall have set aside on its books reserves (segregated to the extent
required by generally accepted accounting principles) adequate with respect
thereto.

6.4 Other Taxes and Charges. Pay all governmental charges or taxes (except
Lender’s income, franchise or other similar taxes) at any time payable or ruled
to be payable in respect of the existence, execution or delivery of this
Agreement or the existence or issuance of the Note by reason of any existing or
hereafter enacted federal or state statute.

6.5 Records and Reports. Maintain a system of accounting in accordance with
generally accepted accounting principles on a basis consistently maintained and
furnish at NHSA JPS’s expense to the Lender:

 

7



--------------------------------------------------------------------------------

A. As soon as available, and in any event within sixty (60) days after the close
of each quarter of the first three quarters of each fiscal year of NHSA JPS,
commencing with the quarter ending March 31, 2006, a statement of financial
position and statement of activities of NHSA JPS as of the close of such quarter
and covering operations for the portion of NHSA JPS’s fiscal year ending on the
last day of such quarter, all in reasonable detail and stating in comparative
form the figures for the corresponding date and period in the previous fiscal
year, prepared in accordance with generally accepted accounting principles on a
basis consistently maintained by NHSA JPS and certified by an appropriate
officer of NHSA JPS, subject, however, to year-end audit adjustments;

B. As soon as available, and in any event within one hundred twenty (120) days
after the close of each fiscal year respectively, statement of financial
position, and statement of activities of NHSA JPS as of the close of and for
such fiscal year, all in reasonable detail and stating in comparative form the
figures as at the close of and for the previous fiscal year, audited by and with
the unqualified opinion of certified public accountants; and

C. Promptly after receipt thereof by NHSA JPS, copies of any detailed audit
reports submitted to NHSA JPS by independent accountants in connection with each
annual or interim audit of the accounts of the NHSA JPS made by such
accountants. In addition, if and when requested by Lender from time to time,
NHSA JPS shall provide to Lender a balance sheet and profit and loss statement
of NHSA JPS, to the extent available, and such other information as may
reasonably be requested by Lender.

6.6 Notice of Certain Events. Promptly notify Lender in writing of the
occurrence of any (a) Event of Default hereunder or event which would become an
Event of Default hereunder upon giving of notice, the lapse of time, or both;
(b) change in the location of NHSA JPS’s executive headquarters; (c) change in
the name or trade name of NHSA JPS; or (d) receipt by NHSA JPS of any claim,
lawsuit, complaint, regulatory notice of any type seeking monetary or equitable
relief from NHSA JPS valued in excess of $1,000,000.00.

6.7 Description of Initiatives. NHSA JPS shall make every good faith effort to
institute the practices and programs described in the Description of
Initiatives.

 

Section 7. NHSA JPS’S NEGATIVE COVENANTS

NHSA JPS covenants and agrees that until the Note has been repaid in full, NHSA
JPS shall not do any of the following without the written consent of Lender:

7.1 Type of Business. Make any substantial change in the present character of
its business except as contemplated by the Anthem Project.

7.2 Loans and Investments. Lend money, or extend credit or make any investment
other than in the ordinary and normal course of its business as presently
conducted.

7.3 Sale of Business. Sell any assets except in the ordinary and normal course
of its business as now conducted; or sell, lease, assign, or transfer any
substantial part of its business or fixed assets, or twenty-five percent
(25%) or more of its total Servicing Portfolio, or any property or other assets
necessary for the continuance of its business as now conducted, including,
without limitation, the selling of any property or other asset accompanied by
the leasing back of the same.

 

8



--------------------------------------------------------------------------------

7.4 Regulations G, T, and U. Use the proceeds of the Loan, directly or
indirectly, to purchase or carry any margin stock (within the meaning of
Regulations G, T, and U of the Board of Governors of the Federal Reserve System)
or extend credit to others for the purpose of purchasing or carrying, directly
or indirectly, any margin stock or otherwise using the proceeds of the Loan for
any purposes other than as specifically permitted herein.

 

Section 8. EVENTS OF DEFAULT

8.1 Events of Default. Events of Default, as used herein, means any one or more
of the following events by NHSA JPS or its Affiliate:

A. Failure to Pay Note. Failure to pay any installment of principal of, or
interest on, the Note when due or any other monetary obligations as required
hereunder.

B. Breach of Covenant. Failure of NHSA JPS to perform any other terms or
condition of this Agreement, the Note or the Collateral Trust Agreement binding
upon NHSA JPS.

C. Breach of Representation or Warranty. Any of NHSA JPS’s representations or
warranties made herein or any statement or certificate at any time given in
writing pursuant hereto or in connection herewith shall be breached or false or
misleading in any material respect.

D. Bankruptcy or Insolvency. A court having jurisdiction shall enter a decree or
order for relief in respect of NHSA JPS in an involuntary case under any
applicable Bankruptcy, insolvency or other similar law now or hereafter in
effect, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of NHSA JPS, or for any substantial part of
its properties, or ordering the winding up or liquidation of its affairs, and
such decree or order is not terminated, withdrawn or dissolved within ninety
(90) days thereof; or NHSA JPS shall commence a voluntary case under any
applicable Bankruptcy, insolvency or other similar law now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case under any such law, or shall consent to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
(or similar official) of NHSA JPS, or for any substantial part of its
properties, or shall make any general assignment for the benefit of creditors,
or shall fail generally to pay its debts as they become due or shall take any
corporate action in furtherance of any of the foregoing.

E. Judgments, Attachments. Any money judgment, writ or warrant of attachment, or
similar process shall be entered or filed against NHSA JPS or any of its assets
and shall remain unvacated, unbonded or unstayed for a period of 90 days or in
any event later than five (5) days prior to the date of any proposed sale
thereunder.

Notwithstanding anything set forth in Sections 8.1(A) and 8.1(B) to the
contrary, it shall not be an Event of Default hereunder unless and until NHSA
JPS fails to make any payment required to be made under the terms of the Note or
this Agreement and such failure continues unremedied for a period of ten
(10) Business Days after the date upon which written notice of such failure,
requiring the same to be remedied, shall have been given to NHSA JPS by Lender.
Notwithstanding anything set forth in Section 8.1(B) and 8.1(C) and this
paragraph to the contrary, it shall not be an Event of Default hereunder unless
and until NHSA JPS fails duly to observe or perform in any material respect, any
of the non-payment covenants or agreements on the part of NHSA JPS in the Note
or this

 

9



--------------------------------------------------------------------------------

Agreement and such failure continues unremedied for a period of thirty (30) days
after the date upon which written notice of such failure, requiring the same to
be remedied, shall have been given to NHSA JPS by Lender, unless such default is
not reasonably susceptible to being cured within such time period, in which
event, such time as may be reasonably required to cure the same, provided that
NHSA JPS has commenced such cure within fifteen (15) days of such notice, and
thereafter diligently prosecutes such cure to completion within one hundred
twenty (120) days from such notice.

8.2 Remedies Upon Default.

A. Upon the occurrence of an Event of Default, automatically upon the happening
of any Event of Default specified in Section 8.1.D hereof, and with respect to
the other Events of Default at its option, without demand, presentment or
notice, all of which hereby are expressly waived by NHSA JPS, Lender (or the
holder of the Note) may exercise one or more of the following remedies:

 

  1. Terminate all credit hereunder and all obligations of Lender to make any
Advance hereunder.

 

  2. Declare the Note to be immediately due and payable, whereupon it shall be
due and payable.

 

  3. Exercise any and all other rights and remedies of Lender as it shall deem
appropriate at law, in equity, or otherwise.

B. Lender shall have the right to enforce one or more remedies hereunder
successively or concurrently, and any such action shall not stop or prevent
Lender from pursuing any further remedy which it may have hereunder or by law.

8.3 Application of Proceeds. Any money collected by Lender pursuant to
Section 8.2 hereof (whether by means of voluntary payment, foreclosure, or
otherwise) shall be promptly applied as follows unless otherwise required by
provision of applicable law:

A. First, to the payment of all expenses incurred by Lender under this Agreement
and in enforcing its rights hereunder, including without limitation all costs
and expenses of collection, attorneys’ fees, court costs, and foreclosure
expenses.

B. Second, to the payment of any amounts owed by NHSA JPS to Lender under this
Agreement (excluding those amounts due under Section 8.3.C below).

C. Third, to the payment of all amounts due and unpaid under the Loan by NHSA
JPS to Lender (first to interest accrued, and second to outstanding principal,
on the Note).

D. Finally, to NHSA JPS.

 

Section 9. MISCELLANEOUS

9.1 Survival of Warranties. All agreements, representations and warranties made
herein shall survive the execution and delivery of this Agreement, the making of
the Loan and all Advances hereunder, and the execution and delivery of the Note,
and the termination or expiration of this Agreement, the Note and the Collateral
Trust Agreement.

 

10



--------------------------------------------------------------------------------

9.2 Modification. This Agreement and the Note may not be amended, waived or
modified in any manner without the written consent of Lender and NHSA JPS.

9.3 Notices. Except as otherwise expressly provided herein, any notice herein
required or permitted to be given shall be in writing and shall be (i) sent by
United States certified or registered mail, postage prepaid, return receipt
requested (“Mail”), (ii) transmitted by facsimile, if such facsimile is promptly
followed by a notice sent by Mail, (iii) delivered by a nationally recognized
overnight courier, or (iv) delivered personally. Any such notice shall be deemed
given (i) the date delivery is confirmed by return receipt if sent by Mail,
(ii) the date the facsimile is transmitted, (iii) the date the overnight courier
delivery is made, or (iv) the date personal delivery is made. For the purposes
hereof, the addresses of the parties hereto (until notice of a change thereof
served as provided in this Section 9.3) shall be as follows:

 

if to Lender: The First American Corporation 1 First American Way Santa Ana,
California, 92707 Attention: Kathleen Collins, Vice President Phone: (714)
800-3000 Facsimile: (714) 800-3032 if to NHSA JPS: NHSA JPS, LLC 201 South Lake
Avenue, Suite 800 Pasadena, California 91101 Attention:   Brian Cosgrove,
President With a copy to: Neighborhood Housing Services of America 1970
Broadway, Suite 400 Oakland, California 94612 Attention:   Mary Lee Widener  
President and Chief Executive Officer Phone:   (510) 287-4201 Facsimile:   (510)
444-6145

9.4 Severability. In case any provision in this Agreement or in the Note shall
be invalid, illegal or unenforceable, such provision shall be severable from the
remainder of such contract and the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

9.5 Applicable Law. This Agreement shall be governed by the laws of the State of
California

9.6 Assignment. This Agreement is not assignable by operation of law or
otherwise, and any assignment without the prior written consent of both parties
shall be deemed null and void.

 

11



--------------------------------------------------------------------------------

9.7 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

9.8 Section Headings. The various headings used in this Agreement are inserted
for convenience only and shall not affect the meaning or interpretations of this
Agreement or any provision hereof.

9.9 Indemnity by NHSA JPS.

NHSA JPS agrees to indemnify, defend, save and hold harmless Lender and its
directors, officers, agents, and employees (collectively the ‘indemnitees’) from
and against:

 

  A. Any and all writs, subpoenas, claims, demands, actions, or causes of action
of any Person which may be served on or asserted against any indemnitee if the
writ, subpoena, claim, demand, action, or cause of action that the Person has,
serves on or asserts against the indemnitee arises from a breach by NHSA JPS or
its Affiliate of this Agreement, or from NHSA JPS’s or its Affiliate’s
activities under the Anthem Project, except to the extent (i) those arise from
the enforcement by NHSA JPS or a breach by Lender of this Agreement, and
(ii) those arise as a result of the negligence or willful misconduct of any
indemnitee; and

 

  B. Any and all liabilities, losses, costs, or expenses (including without
limitation reasonable attorneys’ fees) that any indemnitee suffers or incurs as
a result of the service or assertion of any writ, subpoena, claim, demand,
action, or cause of action specified in Section 9.9.A.1, except to the extent
such liabilities, losses, costs or expenses arise from (i) the enforcement by
NHSA JPS of a breach by Lender of this Agreement, and (ii) those which arise as
a result of the gross negligence or willful misconduct of any indemnitee.

9.10 Counterparts. This Agreement may be signed in any number of counterparts,
all of which when taken together shall constitute but one and the same
instrument.

9.11 Press Releases. Neither Lender nor NHSA JPS shall issue any public
announcements about the Loan or the Anthem Project or related Anthem Loan Pool
Scoring initiative without the prior written consent of the other.

9.12 Intellectual Property and Data Rights. Neither party shall make public
proprietary business processes, formulas or intellectual insights gained through
the Anthem Project. While NHSA JPS and its Affiliates will hold private all
First American business processes, formulas and intellectual insights obtained
as part of the Anthem Project, NHSA JPS and its Affiliates, including NHSA, are
fully entitled to use their own insights gained through the Anthem Project to
further their business objectives. All consumer data used in the Anthem Project
is the property of NHSA JPS and certain of its Affiliates, including NHSA. As
part of the project NHSA JPS agrees to share or cause to be shared loan level
origination data and loan performance data with First America during calendar
years 2006 through the Maturity Date, as well as the historical data referred to
in Exhibit B, except as otherwise prohibited by applicable law.

 

12



--------------------------------------------------------------------------------

9.13 Data Usage. Under this Agreement, Lender’s rights to use data provided by
NHSA JPS or any Affiliate thereof are limited to internal business purposes
including research and development purposes. The results of research may be
shared publicly, but Lender may not share loan level details with third parties
without the prior written approval of NHSA JPS.

REMAINDER OF PAGE INTENTIONALLY BLANK

 

13



--------------------------------------------------------------------------------

This Agreement is executed on behalf of the parties by duly authorized
representatives as of the date first above written.

 

NHSA JPS: NHSA JPS, a Delaware limited liability company By:  

    /s/ Mary Lee Widener

Name: Mary Lee Widener Its: Authorized Signatory

 

Lender: THE FIRST AMERICAN CORPORATION, a California corporation By:  

    /s/ Craig I. DeRoy

Name:  

    Craig I. DeRoy

Its:  

    President

[SIGNATURE PAGE TO LOAN AGREEMENT]